*359The Court having considered the orders of the Judge of Probate, %e commission issued to the committee, &c. and the doings and return of said committee, and Slaving heard counsel thereon do adjudge that the same are erroneous, in the following particulars, viz:
1st. That the Judge did not, before issuing the said commission for a division of the said estate to and among the heirs of said Moses Robinson, deceased, ascertain and declare who were the persons entitled as heirs.
2d. That said Judge did not ascertain and declare what advances had been made by said Moses Robinson in his life-time to any and each of the heirs entitled, &c. and the value of each advancement when made.
3d. The said Judge did not ascertain and declare what lands belonging to the estate of said Moses Robinson were holden in common or jointly with others, with whom, and in what proportion.
4th. That the said Judge did not, before the order for such partition, cause the several persons interested in the said estate to be notified thereof, that they might have opportunity to be heard upon the subject of the above particulars.
5th. That the said Judge did not ascertain and declare the lands and estate to be by said committee divided.,
6th. That the said Judge did not ascertain and declare the shares and proportions and value to be divided and set to each person entitled as heir to a share in the division of said estate.
It is therefore considered by the Court, that the orders and decrees of said Judge of Probate be reversed, and the commission and. the doings and return of said committee be wholly set aside and for . nought held; and that the same be remitted to the Judge of Probate, and that he proceed to a division of said estafe de novo} ac-. cording to law.